Citation Nr: 1816479	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected urethral condyloma.


REPRESENTATION

Appellant represented by:	Douglas M. Brooks, Agent


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2017, the Board remanded this issue for further evidentiary development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's ED is caused by his service-connected urethral condyloma.  


CONCLUSION OF LAW

ED is the result of service-connected urethral condyloma.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran specifically asserts that his current ED is due to his service-connected urethral condyloma.  

As the Veteran's argument focuses almost exclusively on the theory of secondary service connection, and as the Board is granting the claim in full under this theory, discussion of other theories of entitlement for service connection is not necessary.

For the reasons that follow, service connection for ED on a secondary basis is warranted.

Generally service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

The Veteran in this case has consistently asserted that since he had the operation to remove his urethral condyloma, his genitourinary symptoms have progressively gotten worse, ultimately causing him to experience ED.  In October 2010, he stated that due to complications from his existing urethral condition, he has been experiencing ED, and for the past 6 months, he has been taking oral medication for ED which has not been helpful.  

The first two elements for secondary service connection have been met.  The Veteran has a current disability of ED, which first presents on the record at the May 2009 VA examination, when the Veteran complained of difficulty achieving and maintaining erections.  This is the type of disability that is within the competence of a lay person to identify.  See Fountain, 27 Vet. App. at 274-75.  The Veteran also has a service-connected disability - urethral condyloma - for which he is in receipt of service connection since 1997, and it is currently at a 60 percent rating since October 2009.  See March 2011 RO Rating Decision.

The crux of the matter is whether there is sufficient nexus evidence that establishes a causal connection between the urethral condyloma and the ED.  In this regard, a September 2017 VA examiner conducted an examination of the Veteran and presented a negative nexus opinion.  He opined that it was less likely than not that the Veteran's ED was due to service or caused and/or aggravated by the service-connected urethral condyloma.  His rationale was that the Veteran's condyloma was removed in 1996 and 1997 and resolved with no residuals and had no recurrence of condyloma since 1997.  He stated that the Veteran did not have ED until 2010 and "[d]ue to the large time gap and no recurrence of condyloma, it is less likely that the resolved condyloma could cause his current ED."  

On the other hand, the Veteran has submitted consistent statements regarding the nature of his ED, to include the onset and progression of it, and symptoms of his ED as it coincides with the worsening symptoms of his service-connected urethral condyloma.  The Board notes that a May 2009 VA examination report indicates that "subjective factors" of his diagnosis of urethral condyloma, status-post excision, are abdominal pain, and erectile and urinary complaints.  

In November 2010, the Veteran wrote that he did not have issues of ED before his surgery in service.  In February 2018, the Veteran further clarified that his ED began when he started catheterizing; the ED began when the urethral condyloma, status-post excision, was worsening.  This is consistent with treatment records from 2009 and 2010 showing a progressive worsening of his urinary symptoms, which was the basis for the RO's increase in its rating for urethral condyloma to 60 percent.   The 2014 VA examination indicates that he was self-catheterizing since 2014, which occurs about 75 percent of the time he needs to urinate.  

On review, the Board finds that the September 2017 VA examiner's opinion does not carry any probative weight because the examiner based his opinion on the fact that the Veteran did not experience ED until years after the urethral surgery.  He did not consider the Veteran's competent statements that he experienced ED when the urethral condyloma condition was worsening, particularly as he became responsible for self-catheterizing frequently throughout the day.  As mentioned, the Veteran is competent to assert how his symptoms have been worsening and impacting his ability to maintain and achieve erections.  There is nothing in the record that contradicts the fact that the Veteran's constant self-catheterizing, due to the worsening of the urethral disability, is causing his ED.  

The evidence is thus approximately evenly balanced on the issue of causation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for ED is warranted on a secondary basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for ED as secondary to service-connected urethral condyloma is granted.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


